Citation Nr: 0415643	
Decision Date: 06/17/04    Archive Date: 06/23/04

DOCKET NO.  04-13 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Nashville, Tennessee


THE ISSUE

Entitlement to an increased (compensable) rating for 
residuals of rheumatic fever.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel






INTRODUCTION

The veteran served on active duty from December 1943 to 
August 1945.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 2002 RO rating decision which denied 
the veteran's claim for an increased (compensable) rating for 
service-connected residuals of rheumatic fever.  In June 
2004, the Board granted a motion to advance the appeal on the 
Board's docket due to the veteran's age.


FINDING OF FACT

Service-connected residuals of rheumatic fever are 
asymptomatic.


CONCLUSION OF LAW

The criteria for a compensable evaluation for residuals of 
rheumatic fever are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.88b, Diagnostic Code 6309, § 4.104, Diagnostic 
Code 7000 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran claims an increased (compensable) rating for 
service-connected residuals of rheumatic fever.  The file 
shows that in September 2002 and December 2003 letters and 
the March 2004 statement of the case, the RO fully informed 
the veteran of the information and evidence necessary to 
substantiate his claim, including what he had to submit and 
what the VA would obtain.  The RO obtained recent VA 
treatment records identified by the veteran, and he was given 
a VA examination in September 2002.  The Board finds that the 
notice and duty to assist provisions of the law have been 
satisfied with respect to this claim.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.

Disability evaluations are determined by application of the 
VA's rating schedule which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

Where service connection has already been established and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).  

Rheumatic fever as an active disease is rated 100 percent.  
Thereafter, residuals such as heart damage are to be rated 
under the appropriate system.  38 C.F.R. § 4.88b, Diagnostic 
Code 6309.

Valvular heart disease (including rheumatic heart disease) is 
rated 100 percent during active infection with valvular heart 
damage and for three months following cessation of therapy 
for the active infection.  Thereafter, various percentage 
ratings are assigned for residual valvular heart disease 
(documented by findings on physical examination and either 
echocardiogram, Doppler echocardiogram, or cardiac 
catheterization).  This includes a 10 percent rating when 
valvular heart disease produces dyspnea, fatigue, angina, 
dizziness, or syncope when there is a workload of greater 
than 7 METs but not greater than 10 METs; or where continuous 
medication is required.  38 C.F.R. § 4.104, Diagnostic Code 
7000.

When a diagnostic code does not provide for a 0 percent 
rating, a 0 percent rating will be assigned when the 
requirements for a compensable rating are not met.  38 C.F.R. 
§ 4.31.

The evidence shows the veteran served on active duty in the 
Navy from December 1943 to August 1945.  During service he 
was treated for rheumatic fever, although by the time of 
discharge it was noted he had no active rheumatic fever or 
residual valvular heart disease.

Service connection for residuals of rheumatic fever has been 
in effect since service, and the current 0 percent rating for 
the condition has been in effect for many years.

Years after service the veteran developed arteriosclerotic 
heart disease (also referred to as coronary artery disease or 
ischemic heart disease) and he had a related myocardial 
infarction (heart attack).  A final Board decision in August 
1973 denied service connection for arteriosclerotic heart 
disease, and the decision explains that arteriosclerotic 
heart disease is not a residual of rheumatic fever (in 
contrast to valvular heart disease which is a residual of 
rheumatic fever).  An RO decision in November 2002 denied 
reopening of the claim for service connection for 
arteriosclerotic heart disease, and such determination has 
not been appealed.  The Board notes that manifestations of 
non-service-connected arteriosclerotic heart disease may not 
be considered in support of the claim for an increased rating 
for service-connected residuals of rheumatic fever (with any 
related valvular heart disease).  38 C.F.R. § 4.14.

In August 2002, the veteran filed his current claim for an 
increased (compensable) rating for service-connected 
residuals of rheumatic fever.  He essentially contends that 
his current heart problems are associated with this 
condition.  

VA medical records from 2000 to 2003 show the veteran was 
treated for various ailments including his non-service-
connected arteriosclerotic heart disease (also referred to as 
coronary artery disease or ischemic heart disease).  These 
medical records do not mention any service-connected 
residuals of rheumatic fever such as valvular heart disease.

A VA examination in September 2002 notes the veteran 
complained of chest pain requiring nitroglycerin several 
times a week, and limitation of any exertional activity.  He 
stated his only activity is walking, which he must do at a 
slow pace to avoid shortness of breath and chest pain, and 
complained of chronic irregular heartbeat with dyspnea, and 
occasional edema.  He reported no recent hospitalization for 
his heart complaints.  The examiner noted blood pressure of 
138/76, 134/78, and 132/76, with a heart rate of 60 beats per 
minute.  There was premature ventricular contraction and 
irregular heartbeat approximately every five to ten seconds.  
The veteran did not manifest any dyspnea with ambulation.  
His lungs were clear without rales, rhonchi, or wheezing.  
The heart rate was regular with irregular beats but no murmur 
or rubs.  The examiner found no jugular vein distention, 
carotid bruits, or organomegaly.  Results of transthoracic 
echocardiogram revealed mild dilation and anterior angulation 
of the left ventricle, with mild diffuse left ventricle 
hypokinesis.  Ejection fraction was 40-45 percent.  Wall 
thickness was normal, and the aorta measured 34 millimeters.  
No gross abnormality was found in the valves.  Results of 
Doppler studies showed mitral inflow E/A ration at .5 with 
diastolic dysfunction present, and pulmonary valve flow 
velocity at 1.2 meters per second.  Mild mitral regurgitation 
and tricuspid regurgitation was present, with mild aortic 
insufficiency.  The inferior vena cava was found to be 
normal.  There was no effusion, vegetation or thrombus.  
Results of X-rays revealed normal heart size with tortuous 
aorta.  An electrocardiogram in March 2002 reportedly showed 
normal sinus rhythm with premature ventricular contraction.  
The September 2003 VA examiner gave the following impression 
and opinion concerning residuals of rheumatic fever:

No residuals of rheumatic fever are found 
on the echocardiogram.  The arrhythmias 
are not related to Rheumatic fever but 
related to probably coronary artery 
disease.  The ejection fraction is 
slightly decreased at 40-45%, global left 
ventricular dysfunction is related to 
coronary artery disease not residuals 
from rheumatic fever.

After careful review of the medical evidence, the Board finds 
that the veteran's service-connected residuals of rheumatic 
fever remain asymptomatic.  The recent treatment records are 
silent as to the condition, and the VA examiner specifically 
noted that there were no current symptomatic residuals of 
rheumatic fever including valvular heart disease.  Again, the 
veteran's current heart problems are associated with non-
service-connected arteriosclerotic heart disease, and related 
impairment may not be considered in support of the claim for 
an increased rating for service-connected residuals of 
rheumatic fever.

The preponderance of the evidence is against the claim for an 
increased (compensable) rating for residuals of rheumatic 
fever.  Thus the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

An increased (compensable) rating for residuals of rheumatic 
fever is denied.





	                        
____________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



